Citation Nr: 0832567	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-14 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a respiratory 
disorder due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, S.C.



ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard from July 
1947 to July 1950.  He had periods of active duty for 
training (ADT) from July 12, 1947 through July 27, 1947; 
August 4, 1948 through August 20, 1948; and August 6, 1949 
through August 20, 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntingdon, West Virginia.  The appellant's file has been 
transferred to the RO in Louisville, Kentucky.

The appellant was afforded a Board hearing, held by the 
undersigned, in January 2008.  A copy of the hearing 
transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant filed an original claim for service connection 
for bilateral hearing loss, tinnitus, and exposure to 
asbestos in September 2004.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  This includes injuries or diseases incurred during 
active duty for training (ADT), or injuries suffered during 
inactive duty training (IDT).  See 38 U.S.C.A. §§ 101(24), 
106.

The U.S. Court of Appeals for Veterans Claims (Court) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Reserve and National Guard service generally means ADT and 
IDT.  ADT is full-time duty for training purposes performed 
by Reservists and National Guardsmen pursuant to 32 U.S.C.A. 
§§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Basically, this refers to the two weeks of 
annual training that each Reservist or National Guardsman 
must perform each year.  It can also refer to the Reservist's 
or Guardsman's initial period of training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this 
refers to the twelve four-hour weekend drills that each 
Reservist or National Guardsman must perform each year.  
These drills are deemed to be part-time training.

Generally, an individual who has only Reserve or National 
Guard service (ADT or IDT with no active duty) is not a 
veteran as legally defined.  In the service connection 
context, for example, this means that the presumption of 
soundness upon entry into service and the presumptive service 
connection provisions of 38 C.F.R. § 3.307, applicable to 
active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 
1111, 1112, 1137; 38 C.F.R. § 3.307.

In support of his claim, the appellant submitted several 
private medical reports.  Regarding his claim for service 
connection for bilateral hearing loss and tinnitus, the 
appellant submitted a September 2005 report from his private 
audiologist which noted that the appellant had a history of 
hearing loss and tinnitus.  It was noted that the appellant 
was in the National Guard for approximately three years, and 
during that time he was exposed to noise.  Post-service noise 
exposure, to include exposure to bulldozers and backhoes, was 
also reported.  The appellant was provided a diagnosis of 
high frequency sensorineural hearing loss secondary to noise 
exposure and the aging process.  The physician opined that it 
was reasonable to assume that some of his problems are 
associated with noise exposure on the firing range and while 
working in the motor pool when he was in the National Guard 
50 years earlier.

Although this opinion serves as a positive nexus opinion, the 
Board notes that the opinion is equivocal in nature, as the 
physician stated that "it was reasonable to assume" a 
positive correlation between the appellant's period of 
service and "some of his problems" may exist.  The 
physician did not comment at all as to the etiology of the 
appellant's tinnitus.  Further, the physician attributed at 
least a fraction of the appellant's current hearing disorder 
to the natural aging process, and he did not analyze the 
veteran's reported post-service noise exposure.  Finally, a 
review of the appellant's claims file was not indicated.  
Therefore, although a current, competent diagnosis of hearing 
loss was provided, as well as a positive nexus to the 
appellant's period of service, the opinion is not probative, 
as a rationale was not provided to support the opinion and a 
review of the appellant's claims file was not conducted.   
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Further, the appellant has alleged that he has a respiratory 
disorder as a result of inservice asbestos exposure.  
Specifically, he stated that brake pads installed during 
periods of ADT from 1947 to 1950 contained asbestos.  As to 
claims of service connection for asbestosis or other 
asbestos-related diseases, VA has issued a circular on 
asbestos-related diseases.  This circular, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular were included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, para. 
7.68 (Sept. 21, 1992).  Subsequently, the M2-1 provisions 
regarding asbestos exposure were amended.  The new M21-1 
guidelines were set forth at M21-1, Part VI, para. 7.21 (Oct. 
3, 1997).  The guidelines provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease; that VA is to 
develop any evidence of asbestos exposure before, during and 
after service; and that a determination must be made as to 
whether there is a relationship between asbestos exposure and 
the claimed disease, keeping in mind the latency period and 
exposure information.  See Ashford v. Brown, 10 Vet. App. 120 
(1997); McGinty v. Brown, 4 Vet. App. 428 (1993).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc. [emphasis 
added].  High exposure to respirable asbestos and a high 
prevalence of disease have been noted in insulation and 
shipyard workers, and this is significant considering that, 
during World War II, U.S. Navy veterans were exposed to 
chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction.  Furthermore, it 
was revealed that many of these shipyard workers had only 
recently come to medical attention because the latent period 
for asbestos-related diseases varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  See Department of Veterans Affairs, Veteran's 
Benefits Administration, Manual M21-1, Part 6, Chapter 7, 
Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VAOPGCPREC 
4-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).  Thus, VA must 
analyze the appellant's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  As 
noted, the latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease. M21-1, Part VI, 7.21(b)(2), p. 7-IV- 
3 (January 31, 1997).  An asbestos-related disease can 
develop from brief exposure to asbestos.  Id.

In this case, the appellant submitted a medical report from a 
private physician dated November 2005.  In that report, the 
physician stated that a recent CT scan revealed evidence of 
mild interstitial lung disease.  A diagnosis of mild chronic 
obstructive pulmonary disease (COPD) was provided.  A history 
of asbestos exposure was noted, and the physician opined that 
the appellant's current lung disorder may have been the 
result of prior asbestos exposure.  As to a diagnosis of 
asbestosis, the physician recommended an examination by a B-
reader or at least an occupational medicine specialist who 
evaluates patients regarding the possibility of 
pneumoconiosis on a regular basis.  As with the opinion 
above, a review of the appellant's claims file was not noted, 
and a detailed rationale for the positive etiological link to 
any period of ADT was not provided.  See Prejean.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).   

Further, the Board notes that the appellant's December 2004 
notice in accordance with the Veterans Claims Assistance Act 
of 2000 (VCAA) failed to provide notification as to evidence 
necessary to substantiate a claim for service connection due 
to exposure to asbestos.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide updated VCAA 
notification relating specifically to 
developing a claim for service connection 
secondary to exposure to asbestos.  In 
addition to this development, the claims 
file should be reviewed to ensure that all 
other VCAA notice obligations continue to 
be satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A, and any 
applicable legal precedent.

2.  Schedule the appellant for a VA examination 
to determine the extent and etiology of the 
appellant's bilateral hearing loss and 
tinnitus.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  A rationale 
for any opinion expressed should be provided.  
The examiner should specifically comment on the 
private physician's statement of September 
2005, as well as other private audiological 
evidence of record, and provide a rationale for 
any expressed opinion.  The examiner should 
also respond to the following:

a.  Is it at least as likely as not that 
the appellant's bilateral hearing loss 
and/or tinnitus is etiologically related 
to the appellant's periods of ADT?  

b.  If it is determined that the hearing 
loss and/or tinnitus preexisted any 
period of ADT, is it at least as likely 
as not that the appellant's hearing loss 
and/or tinnitus was/were aggravated 
beyond the normal course of progression 
by his periods of ADT?  

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

3.  Schedule the appellant for a VA respiratory 
examination to determine whether the appellant 
has a current respiratory or pulmonary disorder 
to include COPD due to exposure to asbestos in 
service.  The examiner should review the claims 
folder prior to examination.  The examiner 
should opine as to whether it is more likely 
than not, less likely than not, or at least as 
likely as not, that any current lung disorder 
is related to any period of ADT to include 
exposure to asbestos in service.  The examiner 
should discuss the appellant's ADT and 
employment history, as well as any other 
pertinent risk factors for asbestos related 
disease or other respiratory disorders.

4.  The RO/AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If the issues remain 
denied, the appellant should be provided with a 
supplemental statement of the case as to the 
issues on appeal, and afforded a reasonable 
period of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

